        Case 9:21-cr-00019-DLC Document 30 Filed 08/04/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


 UNITED STATES OF AMERICA,                             CR 21–19–M–DLC

              Plaintiff,

       vs.                                                   ORDER

 THOMAS SCOTT COCKRILL,

              Defendant.


      United States Magistrate Judge Kathleen L. DeSoto entered her Findings and

Recommendation Concerning Plea on July 20, 2021. (Doc. 26.) As neither party

objected, they are not entitled to de novo review of the record. 28 U.S.C.

§ 636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

Therefore, the Court reviews the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge DeSoto recommends that the Court accept Defendant Thomas Scott

Cockrill’s guilty plea. Cockrill appeared before Judge DeSoto pursuant to Federal

Rule of Criminal Procedure 11 and entered a plea of guilty to the three counts of

                                           1
        Case 9:21-cr-00019-DLC Document 30 Filed 08/04/21 Page 2 of 2



robbery affecting commerce, in violation of 18 U.S.C. § 1951(a) (Counts I, II, and

III of the Indictment), and one count of brandishing a firearm in furtherance of a

crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii) (Count IV of the

Indictment).

      Finding no clear error, IT IS ORDERED that the Court ADOPTS the

Findings and Recommendation (Doc. 26) IN FULL.

      IT IS FURTHER ORDERED that Thomas Scott Cockrill’s motion to change

plea (Doc. 18) is GRANTED, and Thomas Scott Cockrill is adjudged guilty as

charged in Counts I, II, III, and IV of the Indictment.

      DATED this 4th day of August, 2021.




                                          2
